Title: Robert Walsh, Jr. to James Madison, 10 December 1827
From: Walsh, Robert Jr.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Philadelphia
                                
                                Decr. 10. 1827
                            
                        
                         
                        It has occurred to me that you might not be unwilling to contribute to the pages of the American Quarterly
                            Review—a work with which, you are, I believe, acquainted. Some of the most distinguished men of the country have furnished
                            articles, and it is probable that the best pens will continue to be auxiliary. It has the widest circulation. I will
                            venture to mention to you, in absolute confidence that President Adams is the author of an article, published in the third
                            Number on the British Navigation and Colonial System. Perhaps, you would not find it inconvenient, or inexpedient to
                            treat now the subject of the formation of our Constitution, using an instructive part of the historical materials in your
                            hands. You will pardon, I trust, this suggestion, which I have deemed it my duty to make both as an editor and an American
                            citizen. In case you should desire to remain concealed with regard to what you may write, I can promise the strictest
                            secrecy. It may serve as another excuse for addressing you thus that I delight in every opportunity of repeating the
                            assurance of the profound respect & lively esteem with which I am, Dear Sir, Your faithful servant
                        
                            
                                Robert Walsh Jr
                            
                        
                    